        U.S. DISTRICT COURT FOR TI{E NORTHERN DISTRICT
                                                       OF ILLINOIS
                        ATTORNEY APPBAR,ANCE FORM

  NoTE: In order to appear before this Court an attorney must either be a
                                                                           member in good
  standing of this Court's general bar or be granted leave to appear
                                                                     pro hac viceas provided for
  by Local Rules 83.lzthrough 83.14.


 In the Matter of
                                                                            Case Number:
 United States of America
        V.
                                                                                               /f   C   L ?Oy
J*ucs Grc               vtNY


 AN APPEARANCE IS HEREBY FILED BY
                               Dt THE                        ur\rr"""'F*i"t"H
                                  r,,E UNDERSIGNED AS ATTtffNEY FoR:

  {exes zt*vttl             s'u
                                                                            ()cT 18     2018

                                                                          M, DAVID WEISMAII
                                                                          rvrAatsrnArE,.{qqqq
                                                                                      DISTRICT COURT
 NAME (Type or prinr)
 Robert A. Loeb
 slcuaruRE;$electronic    signature if the   appear-." ro.rn ir r,t"a electronical$




STREET ADDRESS
 190 S. LaSalle St., Suite 5ZO
CITY/STATE/ZIP
Chicago, IL 60603
ID NUMBER (SEE ITEM 3IN INSTRUCTIONS)                  TELEPHONE NUMBER
TLARDC#      168 I99O                                  312-368-0611

ARE YOU ACTING AS LEAD COUNSEL IN THIS             CASE?            YES

ARE YOUACTING AS LOCAL COUNSEL IN THIS               CASE?          YES


ARE YOUA MEMBER OFTHIS COURT'S TRIAL               BAR?             YES


IF THrs cASE REACHES TRTAL,      wrLL you ACT AS Trm rRrAL ATToRNEvT                  vespl *oE
IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW TTIAT DESCRIBES
                                                                YOUR STATUS.

RETAINED COUNSEL               APPOINTED COUNSEL
